Citation Nr: 1538012	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran is shown to have headaches as a result of her PTSD.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidence of a chronic disability in service and continuity of symptomatology thereafter can be considered in deciding claims of service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The evidence of record shows that the Veteran suffered a violent attack in service which resulted in many years of difficulties due to PTSD.  Service connection is in effect for PTSD.  She seeks service connection as well for headaches, often manifested with nausea, which she asserts are connected to the PTSD and had their onset shortly after the assault in service.

The record establishes that the attack against the Veteran took place late in August 1975, and she has testified that her headaches began shortly thereafter.  Service treatment records show that she sought treatment for severe chronically reoccurring headaches of about 3 weeks duration in November 1975.  She sought treatment for headaches on at least 2 other occasions prior to service separation in August 1976.

The Veteran has testified competently and credibly that she has experienced the same chronic severe headaches ever since the incident in service.  Medical records submitted show that she has repeatedly been prescribed 800 mg Ibuprofen for headaches and that she has sought hospital treatment and diagnostic testing such as CT scans for the most severe pain.

At the VA examination in January 2013, the Veteran reported experiencing pulsating or throbbing painful headaches that began while she was sleeping and woke her up, often manifesting with nausea.  The pain was controlled with medication.  Her headaches were manifested in the posterior and frontal regions and occurred several times a month, if not more, but did not result in prostrating attacks.  The examiner stated that the Veteran's headaches "very well may be a somatic complaint related to her PTSD" but noted that she had not been diagnosed with a headache condition and had not sought treatment for her complaints.  Based on the fact that there was no diagnosis of record and no evidence of prior treatment, the examiner felt the condition was not related to her PTSD.

After reviewing the evidence of record, including the service treatment records showing an onset of chronic severe headaches shortly after the assault on the Veteran, the Veteran's testimony at hearing and her written statements, and the evidence of treatment for headaches over the years since service separation, the Board finds that service connection is warranted.  The Board specifically notes that the VA examiner described the Veteran's headaches as "somatic."  "Somatic" is defined as "pertaining to or characteristic of the soma or body" (see Dorland's Illustrated Medical Dictionary (31st ed., 2007), p. 1759), and the Board therefore concludes that the headaches are thus not a mental health symptom, although they do represent a manifestation or complication of the Veteran's PTSD.  The fact that the Veteran has a demonstrated historical use of the painkiller Ibuprofen with resolution of symptoms likewise demonstrates the separate nature of this condition from the already service-connected PTSD.  As such, there is no concern about pyramiding or improperly separating the diagnosed disabilities.  38 C.F.R. § 4.14. 

Although the January 2013 VA examiner provided a negative opinion, it is apparent that the opinion did not consider the documented complaints of headaches in the Veteran's service treatment records, lay statements from the Veteran regarding the onset of headaches in service and the continued headaches since service, and the post-service medical records that provide evidence of chronic headaches.  The examiner based the opinion on the lack of diagnosis by other providers and did not take into account the Veteran's competent and credible lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

The Veteran is competent to report her symptoms, specifically, recurrent severe headaches of the same type as those she began experiencing in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of findings on diagnostic testing and the lack of treatment records are not dispositive of the matter.  The Veteran's statements, as noted, are also credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).

Given the complaints of headaches during service, lay statements, and post-service evidence of headaches since service, including the VA examiner's own comments that the Veteran's headaches to her were likely linked to her PTSD, the Board resolves doubt in the Veteran's favor and finds that service connection for a headache as a residual of PTSD is warranted.  See 38 C.F.R. §§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for headaches as a result of PTSD is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


